        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 1 of 16




                                   STATEMENT OF FACTS

       Your affiant, Scott Schumacher, is an FBI Special Agent, at the Washington Field Office.
As a special agent I am authorized by law or by a Government agency to engage in or supervise
the prevention, detention, investigation, or prosecution of violations of Federal criminal laws.
Currently, I am a tasked with investigating criminal activity in and around the Capitol grounds
on January 6, 2021.

        The U.S. Capitol is secured 24 hours a day by U.S. Capitol Police. Restrictions around
the U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.
Capitol Police. Only authorized people with appropriate identification were allowed access
inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also
closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate
were meeting in separate chambers of the United States Capitol to certify the vote count of the
Electoral College of the 2020 Presidential Election, which had taken place on November 3, 2020.
The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including
by breaking windows and by assaulting members of the U.S. Capitol Police, as others in the
crowd encouraged and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to--and did--evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

       During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 2 of 16




violations of local and federal law, including scores of individuals inside the U.S. Capitol
building without authority to be there.

       Tip Regarding “Howard Adams” and Identification of HOWARD BERTON ADAMS

       A citizen later provided a tip to the FBI indicating that he/she recognized someone he/she
knew on an Inside Edition video purporting to show rioters entering the Capitol building on
January 6, 2021. The citizen subsequently referred the FBI to a specific segment of an on-line
video posted by Inside Edition, entitled “How the Capitol Coup Unfolded Minute by Minute,”
and advised he/she knew the person depicted as “Howard Adams.” The citizen also provided the
name of the town in Florida where “Howard Adams” resided.

       A pertinent still from the segment referred to by the citizen tipster appears here:




       When the video is played, “Howard Adams” is screaming, “AHHH,” as he runs through
the doorway.

       Florida drivers’ license records show that a HOWARD BERTON ADAMS, white male,
age 57, resides in the Florida town identified by the citizen tipster.

       Additional Video Footage of ADAMS

        The FBI subsequently obtained video footage from a fixed U.S. Capitol Police camera
pointed toward the doorway that appears to correspond to the area depicted in the Inside Edition
video, for the time period 2:26:19 p.m. to 2:26:26 p.m. on January 6, 2021.

                                                 2
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 3 of 16




        The USCP video, which does not have audio, shows HOWARD BERTON ADAMS
forcibly entering a doorway that leads to the Capitol Rotunda. The video shows ADAMS
holding a flagpole in his right hand as he enters. There is a U.S. flag attached to the flagpole.
Significantly, a USCP officer who was attempting to block the doorway from the outside,
moments before ADAMS enters, is violently pushed through the door by other rioters moments
after ADAMS enters, as shown in the below series of still images from that video.




       Based on the angle of the image in the Inside Edition video, the person who recorded that
video can be identified in the USCP video.




                                                3
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 4 of 16




The image above indicates that the Inside Edition video is incorrect in indicating that ADAMS
came through the doorway at 1:33 p.m. Based on the USCP camera video, the actual time was
approximately 2:26 p.m.




                                               4
Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 5 of 16




                              5
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 6 of 16




       ADAMS is captured on additional fixed USCP cameras thereafter, first in the interior of
the Capitol Rotunda (still at 2:26 p.m.). In the Rotunda video it can be seen that the U.S. flag
ADAMS is holding has a curled snake depicted on it, as shown in the still below.




                                                6
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 7 of 16




        Another USCP camera covering the Statuary Hall “connector” picks up ADAMS and
other rioters approximately two minutes later, as they converge in a narrow hallway and are
blocked from proceeding further by several police officers. In video-only footage from this
camera, ADAMS appears to be chanting, “U-S-A, U-S-A,” before pouring water from a water
bottle onto his eyes, as can be seen in the still from that video that appears below.




                                              7
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 8 of 16




Approximately a minute later, ADAMS wipes his eyes first with his hands and then with a piece
of clothing around his neck, as shown below.




                                              8
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 9 of 16




Over the next few minutes, more officers arrive and the area fills with more rioters. At
approximately 2:36 p.m., the rioters, including ADAMS, push through the line established by the
police, as shown in the still below.




        ADAMS confronts the police yet again approximately 40 minutes later, back in the
Rotunda. On video footage covering that area, at approximately 3:06 p.m., a group of police
officers starts moving from the right of the frame toward the center of the frame, in an effort to
get the rioters to leave the Rotunda through a doorway to the left. Instead of complying,
ADAMS raises his flag and moves to the right, toward the officers, until he is directly in front of
an officer, as shown in the series of still images below.




                                                 9
Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 10 of 16




                               10
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 11 of 16




Over approximately the next 40 seconds, ADAMS attempts to maintain his position as the
officers push him toward the left, until he finally proceeds in that direction, as the series of stills
below shows.



                                                  11
Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 12 of 16




                               12
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 13 of 16




Interview of ADAMS
        On January 22, 2021, FBI agents interviewed ADAMS and his wife together at their
home in Florida. The interview was electronically recorded. The agents fully identified
themselves to ADAMS. ADAMS identified himself by first and last name and verbally provided
his date of birth, which was the same date of birth indicated in the Florida drivers’ license
records for ADAMS.
         The agents immediately recognized ADAMS as the person depicted in the “1:33 PM”
still from the Inside Edition video. The agents told ADAMS and his wife they wanted to talk to
them about the “rally at the Capitol Building.”
        At the beginning of the interview, the agents showed ADAMS the “1:33 PM” still from
the Inside Edition video. Referring to the person in the center of the image, ADAMS asked the
agents, “Who is that?” One of the agents then replied, “It looks just like you; that’s why we’re
here.”

       ADAMS thereafter stated:

               This was not anything I had planned at all. I went for a, to go hang
               out with the rest of the crowd, got up too close to the front, and
               wound up just, just getting caught up. I’ll be honest. I would
               never, I was actually even praying for some of the cops when I was
               in there. Um, so you already have the picture.




                                               13
       Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 14 of 16




       Subsequently, ADAMS’s wife asked to see the picture. The agent showed it to her,
prompting her to remark, in ADAMS’s presence, “Oh my gosh, you look angry.” ADAMS then
responded affirmatively, “Hmm-mm.”

      Shortly thereafter, the agents and ADAMS had the following exchange:

             AGENT: So, were the doors [to the Capitol building] already
             opened?

             ADAMS: When I got up there, yeah.

             AGENT: When you got up there. You didn’t break anything?

             ADAMS: Oh, no sir.

             AGENT: Open anything?

             ADAMS: No.

             AGENT: Were you close enough to the front that you were seeing
             as the doors were being opened, or that people were first making
             entry? I mean, that close to the front?

             ADAMS: Yes, I probably-- Yeah.

                    .      .      .

             AGENT: So the door that you came in, did you, was that door
             open, or did someone forcefully make their way through that door,
             by breaking a window and then opening it?

             ADAMS: I believe they did break--

             AGENT: So that door was something that someone else--

             ADAMS: Oh, yeah.

             AGENT: --forcefully--

             ADAMS: Right.

             AGENT: --opened?

             ADAMS: Yes. I could see the top. It was kind of like, bronze-
             looking door, and I could see the top of it come back and out.



                                            14
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 15 of 16




               AGENT: OK.

        A few moments later, ADAMS told the agents, “I’m sorry I said, ‘Who is that in the
picture.’”

       The following exchange followed later in the interview:

               ADAMS: A few minutes later . . . , a line of police with oran--,
               yellow vests on come in and bam!, just-- I’m standing there.

               I had one hand kind of up most of the time, trying to make sure,
               you know-- As I am not, I am not a threat. I’m not gonna hurt
               nothing. I’m just trying to make a point here. At what point, at
               that point, I don’t know.

               AGENT: You’re holding a flag with that hand?

               ADAMS: Yeah. I had a flag here. Part of the time I had a, my
               phone in my hand. And then part of the time I was just kind of like
               this, going--

               And the guy-- I mean, I don’t blame him either--[I was] where I
               wasn’t supposed to be. He sprays across my eyes. And I was
               done. Yeah, and I kind of found a wall and I sat on the edge. And
               shortly after that I was ushered out in the direction of the door.

        In the passage immediately above, ADAMS seems to be referring to his interaction with
police in the Rotunda that occurred at approximately 3:06 p.m. Significantly, in his statement
ADAMS suggests that he was just “standing there” when he was sprayed with pepper spray in
his eyes, even though the video evidence indicates he intentionally moved toward the officers
moments before.

       Moreover, ADAMS’s statement seems to suggest that this was the first and only time he
encountered pepper spray while in the Capitol on January 6. The video evidence from the
Statuary Hall connector, however, suggests ADAMS’s eyes were already irritated from pepper
spray by 2:28 p.m., when he doused his eyes with water.

         Based on the foregoing, your affiant submits that there is probable cause to believe that
ADAMS violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly enter
or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions. For purposes of Section 1752 of
Title 18, a “restricted building” includes a posted, cordoned off, or otherwise restricted area of a
building or grounds where the President or other person protected by the Secret Service,


                                                 15
        Case 1:21-cr-00358-EGS Document 1-1 Filed 03/08/21 Page 16 of 16




including the Vice President, is or will be temporarily visiting; or any building or grounds so
restricted in conjunction with an event designated as a special event of national significance.

        Your affiant submits there is also probable cause to believe that ADAMS violated 40
U.S.C. § 5104(e)(2), which makes it a crime to willfully and knowingly, in subdivision (D), utter
loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any
place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or
disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly
conduct in that building of a hearing before, or any deliberations of, a committee of Congress or
either House of Congress; and in subdivision (G) parade, demonstrate, or picket in any of the
Capitol Buildings.

        Moreover, your affiant submits there is probable cause to believe that ADAMS violated
18 U.S.C. § 231(a)(3), which makes it unlawful to commit or attempt to commit any act to
obstruct, impede, or interfere with any fireman or law enforcement officer lawfully engaged in
the lawful performance of his official duties incident to and during the commission of a civil
disorder which in any way or degree obstructs, delays, or adversely affects commerce or the
movement of any article or commodity in commerce or the conduct or performance of any
federally protected function. For purposes of Section 231 of Title 18, a federally protected
function means any function, operation, or action carried out, under the laws of the United
States, by any department, agency, or instrumentality of the United States or by an officer or
employee thereof. This includes the Joint Session of Congress where the Senate and House
count Electoral College votes.

         Finally, your affiant submits there is probable cause to believe that ADAMS violated 18
U.S.C. § 1512(c)(2), which makes it a crime to obstruct, influence, or impede any official
proceeding, or to attempt to do so. Under 18 U.S.C. § 1515, congressional proceedings are
official proceedings.



                                                     _________________________________
                                                     Scott T. Schumacher, Special Agent
                                                     Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 8th day of March, 2021.
                                                                            Digitally signed by G. Michael
                                                                            Harvey
                                                                            Date: 2021.03.08 14:26:44
                                                                            -05'00'
                                                     ___________________________________
                                                     G. MICHAEL HARVEY
                                                     U.S. MAGISTRATE JUDGE




                                                16
